Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       				

 				Specification Objection

The disclosure (page 6 of the specification)  is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-21, 23-30, 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Soumier et al. (US 2010/0167723, Soumier hereinafter) in view of Li Li et al. ( “Designing Large Scale REST APIs Based on REST Chart”,  2015)  .

As to claim 1 Soumier teaches  a  method for transmitting information via an application programming interface (API)  (e.g., para 67, see FIG. 3, “a first module 330, known as OAMS (On-board Asynchronous Messaging Service), implemented in the airplane,”) at an onboard server onboard an aircraft (e.g., see FIG. 1, para 44-46, “the environment 100 in which the invention is implemented to permit data exchange between an airplane 105 and the ground, when the airplane is on the ground or in proximity to the ground, and when the airplane is in the air”, “Airplane 105 preferably comprises an application server (not represented), a communication server 110 and a wireless communication interface 115 capable of transmitting and receiving data according to several communication channels”, “the ground, a communication server 120 connected to application servers 125”, “transmitting data from satellite 155, satellite 155 itself being capable of transmitting data to or from wireless communication interface 115 of airplane 105”), comprising: 

 	storing, at the onboard server onboard the aircraft, elements (e.g.,see FIG. 2,  para 48 and 62, “Apparatus 200 is, for example, a communication server or an application server”), “the executable code of the programs may be received by way of communication network 220, via interface 218, to be stored”, “a second module 335, known as GAMS (Ground Asynchronous Messaging Service), implemented on the ground. Each of the modules, OAMS 330 and GAMS 335, is used as interface for application elements 340 and 345”, see FIG. 3 and “messages with its airplanes”, “receive or provide messages from or to the airplane” in para 75-76) comprising: 

 		a second message-level element (e.g., another one of “messages”);
receiving a request for aircraft information from a ground server external to the aircraft (e.g., para 67, “data exchange between the airplane and the ground”), the request including a first resource (see FIGs. 1 and 5) associated with the first message-level element (e.g., para 75-76, see FIG. 3, “The exchange of messages is bidirectional, even though it is the communication system implemented in the airplane that is always the initiator of this exchange”); and 
in response to receiving the request, transmitting, to the ground server via the API at the onboard server, a response including the first message-level element (see FIG. 3 and 4-5, para 75-76, “The exchange of messages is bidirectional, even though it is the communication system implemented in the airplane that is always the initiator of this exchange”).
 	However, Soumier does not explicitly teach storing, at the onboard server onboard the aircraft a hierarchy of elements comprising: a plurality of field-level elements including a first field-level element, a second field-level element, and a third field-level element, wherein each of the plurality of field- level elements is associated with a respective property; the first message-level element based on the first field-level element and the second field-level element of the plurality of field-level elements; the second message-level element  based on the first field-level element and the third field-level element; the response including the first field-level element.

Abstract “, “VII. CONCLUSION”).

As to claim 3, Soumier does not  teach further storing, at the onboard server, at least one intermediate-level element, wherein each intermediate-level element is based on at least one field-level element, and the first message-level element is based on a first intermediate-level Abstract “, “VII. CONCLUSION”).

As to claim 4, Soumier does not  teach wherein the second message-level element is based on the first intermediate-level element. However,  Li teaches wherein the second message-level element is based on the first intermediate-level element (see Figure 8, page 636).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Soumier by adopting the teachings of Li to“manage the complexities in large scale REST APIs that undergo frequent changes as in some large scale open source development projects.” or “to enhance the modeling power and extensibilities of REST APIs “ or “fast prototyping of REST APIs to create reusable client and server service components “ (see Li,  “Abstract “, “VII. CONCLUSION”).

As to claim 5, Soumier does not  teach wherein the first intermediate-level element is based on the first field-level element and a fourth field-level element . However,  Li teaches wherein the first intermediate-level element is based on the first field-level element and a fourth field-level Abstract “, “VII. CONCLUSION”).

As to claim 6, Soumier does not  teach wherein each intermediate-level element differs from another intermediate-level element by at least one field-level element.  However,  Li teaches wherein each intermediate-level element differs from another intermediate-level element by at least one field-level element (See page 634, figure 3. Also, see Figure 5) .Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Soumier by adopting the teachings of Li to“manage the complexities in large scale REST APIs that undergo frequent changes as in some large scale open source development projects.” or “to enhance the modeling power and extensibilities of REST APIs “ or “fast prototyping of REST APIs to create reusable client and server service components “ (see Li,  “Abstract “, “VII. CONCLUSION”).
 
As to claim 7, Soumier does not  teach wherein the first message-level element is further based on a second intermediate-level element . However,  Li teaches wherein the first message-level element is further based on a second intermediate-level element (see Figure 12, page 637). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing Abstract “, “VII. CONCLUSION”).

As to claim 8, Soumier does not  teach wherein the second intermediate- level element is based on a fifth field-level element and a sixth field-level element . However,  Li teaches wherein the second intermediate- level element is based on a fifth field-level element and a sixth field-level element (see Figures 11 and 12, page 637). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Soumier by adopting the teachings of Li to“manage the complexities in large scale REST APIs that undergo frequent changes as in some large scale open source development projects.” or “to enhance the modeling power and extensibilities of REST APIs “ or “fast prototyping of REST APIs to create reusable client and server service components “ (see Li,  “Abstract “, “VII. CONCLUSION”).

As to claim 9, Soumier  teaches, wherein the first resource comprises an endpoint of the API (e.g., see FIG. 5, para 96, “with http server 510 in order to communicate with the applications, and with the implementation of an https client 526 to communicate securely with the ground information system”).  

Abstract “, “VII. CONCLUSION”).

As to claim 11, Soumier does not  teach wherein  the first resource is further associated with the second message-level element and the response further includes the second message-level element . . However,  Li teaches wherein  the first resource is further associated with the second message-level element and the response further includes the second message-level element (See Figures 5 and 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Soumier by adopting the teachings of Li to“manage the complexities in large scale REST APIs that undergo frequent changes as in some large scale open source development projects.” or “to enhance the modeling power and extensibilities of REST APIs “ or “fast prototyping of REST APIs to create reusable client and server service components “ (see Li,  “Abstract “, “VII. CONCLUSION”).

As to claim 12, see rejection of claim 1 above. Soumier teaches further an apparatus comprising: means for storing; -3-Application No.: Unknown Filing Date:February 2, 2021 means for receivinq; and means for transmitting ( See FIGs. 2 and 5) 

As to claims 14-20, see rejection of claims 3-10 above.

As to claim 21, see rejection of claim 1 above. Soumier teaches further  an apparatus, comprising: a hardware processor ( See Fig. 2 ).

As to claims 23-29, see rejection of claims 3-10 above.

As to claim 30, see rejection of claim 1 above. Soumier teaches further  a non-transitory computer-readable medium, comprising: code ( see FIG. 2 ).

As to claims 32-38, see rejection of claims 3-10 above.

Claim 39 is  rejected under 35 U.S.C. 103 as being unpatentable over Soumier et al. (US 2010/0167723, Soumier hereinafter) in view of Li Li et al. ( “Designing Large Scale REST APIs Based on REST Chart”,  2015), as applied to claim 1 above, and further in view of Moore (US 2016/0070605, Moore hereinafter).

As to claim 39, Soumier and Li do not teach  wherein the first field-level element comprises a vehicle identifier. Hopwever, Moore teaches  wherein the first field-level element comprises a vehicle identifier ( e.g., “ “car”, “id=”abcd1234”>”, FIG. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Soumier  and Li by adopting the teachings of Moore to provide .


Claims 1, 12, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Soumier et al. (US 2010/0167723, Soumier hereinafter) in view of Moore (US 2016/0070605, Moore hereinafter).



As to claim 1 Soumier teaches  a  method for transmitting information via an application programming interface (API)  (e.g., para 67, see FIG. 3, “a first module 330, known as OAMS (On-board Asynchronous Messaging Service), implemented in the airplane,”) at an onboard server onboard an aircraft (e.g., see FIG. 1, para 44-46, “the environment 100 in which the invention is implemented to permit data exchange between an airplane 105 and the ground, when the airplane is on the ground or in proximity to the ground, and when the airplane is in the air”, “Airplane 105 preferably comprises an application server (not represented), a communication server 110 and a wireless communication interface 115 capable of transmitting and receiving data according to several communication channels”, “the ground, a communication server 120 connected to application servers 125”, “transmitting data from satellite 155, satellite 155 itself being capable of transmitting data to or from wireless communication interface 115 of airplane 105”), comprising: 
,  (e.g.,see FIG. 2,  para 48 and 62, “Apparatus 200 is, for example, a communication server or an application server”), “the executable code of the programs may be received by way of communication network 220, via interface 218, to be stored”, “a second module 335, known as GAMS (Ground Asynchronous Messaging Service), implemented on the ground. Each of the modules, OAMS 330 and GAMS 335, is used as interface for application elements 340 and 345”, see FIG. 3 and “messages with its airplanes” in para 75-76)comprising: 
 		a first message-level element (e.g., para 75-76, “the exchanges of messages with its airplanes”, “receive or provide messages from or to the airplane. The exchange of messages is bidirectional, even though it is the communication system implemented in the airplane that is always the initiator of this exchange”); and 
 		a second message-level element (e.g., another one of “messages”)
receiving a request for aircraft information from a ground server external to the aircraft (e.g., para 67, “data exchange between the airplane and the ground”), the request including a first resource associated with the first message-level element (e.g., para 75-76, see FIG. 3, “The exchange of messages is bidirectional, even though it is the communication system implemented in the airplane that is always the initiator of this exchange”); and 
in response to receiving the request, transmitting, to the ground server via the API at the onboard server, a response including the  first message-level element (see FIG. 3 and 4).
However, Soumier does not explicitly teach storing, at the onboard server onboard the aircraft a hierarchy of elements comprising: a plurality of field-level elements including a first field-level element, a second field-level element, and a third field-level element, wherein each of the plurality of field- level elements is associated with a respective property; the first message-
 	Moore teaches storing, at the  server (see FIGs. 1 and 2A-2C) a hierarchy of elements (e.g., see FIGs. 8-14. Also, see FIGs. 3-6) comprising: a plurality of field-level elements including a first field-level element, a second field-level element, and a third field-level element, wherein each of the plurality of field- level elements is associated with a respective property (e.g., see FIG. 8-14)); a first message-level element based on the first field-level element and the second field-level element of the plurality of field-level elements (e.g., see FIG. 8-14); and a second message-level element based on the first field-level element and the third field-level element (e.g., see FIG. 8-14. Also, see FIGs. 3-6); transmitting via the API, a response including the first field-level element and the first message-level element  ( e.g., see FIGs. 1 and 2A-2C). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Soumier   by adopting the teachings of Moore to have storing, at the onboard server onboard the aircraft, a hierarchy of elements comprising: a plurality of field-level elements including a first field-level element, a second field-level element, and a third field-level element, wherein each of the plurality of field- level elements is associated with a respective property; a first message-level element based on the first field-level element and the second field-level element of the plurality of field-level elements; and a second message-level element based on the first field-level element and the third field-level element; receiving a request for aircraft information from a ground server external to the aircraft, the request including a first resource associated with the first message-level element; and in response to receiving the request, transmitting, to the ground server via the API at the onboard 

As to claim 12, see rejection of claim 1 above. Soumier teaches further an apparatus comprising: means for storing; -3-Application No.: Unknown Filing Date:February 2, 2021 means for receivinq; and means for transmitting ( See FIGs. 2 and 5) 


As to claim 21, see rejection of claim 1 above. Soumier teaches further  an apparatus, comprising: a hardware processor ( See Fig. 2 ).


As to claim 30, see rejection of claim 1 above. Soumier teaches further  a non-transitory computer-readable medium, comprising: code ( see FIG. 2 ).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-12, 14-21, 23-30, 32-39 have been considered but are moot because the new ground of rejection does not rely to the reference (Li Li et al. ( “Designing Large Scale REST APIs Based on REST Chart”,  2015) and Moore (US 2016/0070605) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues  that:
“Green and Soumier do not disclose at least "a hierarchy of elements," as recited in amended claim 1”, “Moreover, Applicant submits that Green and Soumier also fail to disclose at least "a first message-level element based on the first field-level element and the second field-level element of the plurality of field-level elements" and "a second message-level element based on the first field- level element and the third field-level element," as recited in amended claim 1”. 
 	    Applicant’s arguments with respect to the newly added limitations have been considered but are moot because the arguments do not apply to the reference (Li Li et al. ( “Designing Large Scale REST APIs Based on REST Chart”,  2015)  is added only as directly corresponding evidence to support the prior common knowledge finding as stated above

 					 Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194